     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 1 of 27

 1   XAVIER BECERRA, State Bar No. 118517                 ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                       GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                    2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                   Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                    Fax: (310) 229-5800
     LUCAS HENNES, State Bar No. 278361                     E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                              Special Counsel for Defendants
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3585
 7    Fax: (415) 703-5843
      E-mail: Kyle.Lewis@doj.ca.gov
 8   Attorneys for Defendants

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                              2:90-cv-00520 KJM-DB (PC)

15                                         Plaintiffs, JOINT STATUS REPORT IN RESPONSE
                                                       TO JUNE 12, 2020 ORDER REGARDING
16                  v.                                 THE JUNE 25, 2020 HEARING, THE
                                                       STATUS OF DEFENDANTS’ UPDATES
17                                                     TO PLAINTIFFS’ DISCOVERY
     GAVIN NEWSOM, et al.,                             REQUESTS, AND THE DEADLINE TO
18                                                     RESPOND TO THE SPECIAL
                                          Defendants. MASTER’S MAY 29, 2020 REPORT
19
                                                         Judge:          The Hon. Kimberly J. Mueller
20

21                                            INTRODUCTION
22         As the Court directed at the June 12, 2020 status conference, the parties submit this joint

23   status report setting forth the parties’ respective positions on three disputed issues: (1) the

24   Court’s jurisdiction to proceed with the June 25, 2020 evidentiary hearing described in the

25   Court’s May 7, 2020 order (ECF No. 6660) given Defendants’ pending appeal (ECF No. 6684);

26   (2) the timing of Defendants’ supplemental discovery responses described in Plaintiffs’ Status

27   Update Regarding June 25, 2020 Evidentiary Hearing (ECF No. 6711); and (3) the deadline for

28   responding to the Special Master’s May 29, 2020 report (ECF No. 6695). Due to the exigencies
     [3562159.2]                                   1
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 2 of 27

 1   of the deadline for filing, the parties were not able to exchange their portions of the joint report

 2   prior to filing.1

 3   I.        JURISDICTION RE: THE JUNE 25, 2020 EVIDENTIARY HEARING.
 4             A.    Plaintiffs’ Position.
 5             For the third time in three years, Defendants are attempting to wield a faulty appeal as a

 6   shield to block this Court from proceeding to enforce Plaintiffs’ constitutional rights. The Ninth

 7   Circuit swiftly dismissed both of Defendants’ two prior improper appeals for lack of jurisdiction.

 8   See Coleman v. Newsom, 789 Fed. App’x 38 (9th Cir. 2019); Coleman v. Brown, 743 Fed. App’x

 9   875 (9th Cir. 2018). Defendants’ pending appeal of the April 24 and May 7, 2020 orders (ECF

10   No. 6684) will unquestionably suffer the same fate because it too does not meet the requirements

11   of 28 U.S.C. §§ 1292(a)(1) or 1291 and thus cannot divest this Court of jurisdiction. Moreover,

12   even if Defendants’ appeal is proper, Defendants are still required to comply with the April 24

13   and May 7 Orders, as district courts always retain jurisdiction to enforce earlier injunctive orders

14   during the pendency of an appeal absent a stay, which Defendants have not sought much less

15   received.

16             First, as this Court knows, only appeals of properly appealable orders can divest this Court

17   of jurisdiction in the first instance. See Ruby v. Secretary of U.S. Navy, 365 F.2d 385, 389 (9th

18   Cir. 1966). Neither the April 24 nor May 7 Order is appealable. Taking the latter first, the May 7

19   Order, ECF No. 6660, clearly pertains only to the “conduct or progress of litigation before th[e]

20   court” and is thus not appealable under the narrowly construed exception to the final judgment

21   rule laid out in Section 1292(a)(1). See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485

22   U.S. 271, 279 (1988); see also Gardner v. Westinghouse Broad. Co., 437 U.S. 478, 480 (1978)

23   (Section 1292(a)(1) must be narrowly construed). The May 7 Order contains no new substantive

24
     1
       Defendants appreciate that this filing comes after the close of normal business hours.
25   Defendants took on filing the joint submission, and requested that Plaintiffs provide their sections
     by 4:30 pm. Plaintiffs provided their sections at 4:41 p.m. Defendants worked to finalize the
26   joint statement but encountered challenges when combining and formatting the filing. Defendants
     are responsible for the timing of this filing, which they volunteered to accomplish. Defendants
27   take full responsibility for this after-hours filing and apologize to the Court, the Special Master,
     and Plaintiffs for any inconvenience.
28
     [3562159.2]                                          2
                                                 Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 3 of 27

 1   provisions that could qualify as an injunction; it merely clarifies, at Defendants’ request, the

 2   procedure that will be followed at the future evidentiary hearing. See Gon v. First State

 3   Insurance Co., 871 F.2d 863, 866 (9th Cir. 1989) (mere clarifications of prior orders do not

 4   confer appellate jurisdiction). And it is not a final order within the terms of 28 U.S.C. § 1291 as

 5   it expressly anticipates further proceedings, i.e., the evidentiary hearing and attendant deadlines.

 6   See Coleman, 743 Fed App’x at 876; see also Plata v. Schwarzenegger, 560 F.3d 976, 980 (9th

 7   Cir. 2009) (orders representing “interim step[s] toward further proceedings” not appealable).

 8         Like the May 7 Order, the April 24 Order, ECF No. 6639, is not appealable, as it neither

 9   granted nor modified an injunction within the meaning of Section 1292(a)(1). As the Ninth

10   Circuit has now twice held in dismissing both of Defendants’ recent appeals for lack of

11   jurisdiction, an order that merely reiterates existing, unappealed injunctive orders cannot be

12   appealed anew. Coleman, 789 Fed. App’x at 39 (holding no jurisdiction lies where limitations in

13   appealed order “merely reiterate” limitations in a prior unappealed order); Coleman, 743 Fed.

14   App’x at 876 (where appealed order requires nothing more than compliance with prior order, “it

15   cannot be appealed”). The April 24 Order takes pains to outline numerous prior orders requiring

16   Defendants to provide timely access to adequate inpatient care, including through the provision

17   and full utilization of the beds reserved at DSH hospitals for class members, in addition to

18   Defendants’ persistent non-compliance with those prior orders. ECF No. 6639 at 2-6. As the

19   Court notes, it unquestionably has the authority to enforce those prior orders to ensure

20   Defendants’ compliance when, like here, Defendants take steps to evade them without securing

21   (or even seeking) leave of the Court. Id. at 6-11.

22         Absent the provision allowing Defendants to screen for COVID-19 before class member

23   transfers, to which Defendants surely do not object, the April 24 Order neither imposes new

24   injunctive terms nor modifies the preexisting requirements laid out in the Court’s prior orders.

25   Defendants were already obligated to comply with the Program Guide requirements for DSH

26   transfers and to permit Special Master monitoring prior to the April 24 Order. See ECF No. 6639

27   at 11; see also Coleman, 789 Fed. App’x at 39-40 (holding order requiring Special Master to act

28   in accord with Order of Reference duties did not constitute a new injunction, and indeed was not
     [3562159.2]                                     3
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 4 of 27

 1   an injunction at all since it required no action by Defendants); Coleman, 743 Fed. App’x at 876

 2   (holding order requiring compliance with Program Guide was not appealable injunction). Under

 3   clear Ninth Circuit law – including two rulings in this case alone – the April 24 Order is therefore

 4   simply an unappealable enforcement order that does not divest this Court of jurisdiction to

 5   continue enforcing the existing, long-standing orders seeking to force Defendants to comply with

 6   their constitutional obligations. See Pub. Serv. Co. of Colo. v. Batt, 67 F.3d 234, 236-38 (9th Cir.

 7   1995) (dismissing appeal from order that enforced but did not modify injunction); Plata, 560 F.3d

 8   at 982 (finding no jurisdiction where “nothing in the [order] modified the consent orders; indeed,

 9   the [order] clearly seems to be founded in the earlier consent orders and the [order] that was

10   imposed to enforce them”); Thompson v. Enomoto, 815 F.2d 1323, 1327 (9th Cir. 1987) (order

11   not appealable when it is “pursuant to, and not a modification of” earlier injunction). Similarly,

12   as the Ninth Circuit declared in disposing of another of Defendants’ recent meritless appeals, the

13   legal holdings reiterated in the April 24 Order are law of the case, having been long established

14   and never appealed. See Coleman v. Brown, 756 Fed. App’x 677, 678-79 (9th Cir. 2018).

15   Because nothing about the April 24 Order “substantially changes the terms or force” of the

16   Court’s prior orders, see Gon, 871 F.2d at 866, it does not confer appellate jurisdiction and thus

17   cannot as a matter of law divest this Court of jurisdiction.

18         Nor can Defendants present a colorable argument that the April 24 Order meets the test laid

19   out in Carson v. Am. Brands, Inc., 450 U.S. 79 (1981), for orders that implicitly impose an

20   injunction. As the Ninth Circuit recently counselled in this case, to establish jurisdiction under

21   Carson, Defendants must establish the April 24 Order (1) has the practical effect of granting an

22   injunction, (2) has serious and perhaps irreparable consequences for Defendants, and (3) cannot

23   be effectively challenged except by immediate appeal. Coleman, 789 Fed. App’x at 39 (citing

24   Thompson, 815 F.2d at 1326-27).

25         Defendants cannot meet the first prong for the same reasons they cannot establish the April

26   24 Order is a new injunction: The Order requires nothing more from Defendants than compliance

27   with existing Court orders and appropriate procedures governing modification of those orders.

28   Nor can Defendants establish any serious, much less irreparable, harm arising from the April 24
     [3562159.2]                                   4
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 5 of 27

 1   Order under the second Carson prong. The April 24 Order imposes no sanctions. See ECF No.

 2   6639 at 11. It permits Defendants to screen for COVID-19 before transferring patients between

 3   DSH and CDCR under their own selected protocols. See id. By all accounts, Defendants have

 4   welcomed the Special Master’s monitoring required by the Order. Cf. id. And Defendants had,

 5   on their own accord, rescinded the prohibition on class members transfers from DSH hospitals

 6   that gave rise to the April 24 Order before that order even issued. See id. at 10.

 7             The only potential harm to Defendants arising from the April 24 Order is its admonition

 8   that Defendants cannot unilaterally decide to ignore this Court’s orders sua sponte, even in cases

 9   of emergencies. But of course, that prohibition is axiomatic in the law and not unique to the April

10   24 Order. See Hutto v. Finney, 437 U.S. 678, 690 (1978); see also ECF No. 6639 at 6-11. And

11   that limitation presents no serious harm to Defendants for the same reason that Defendants cannot

12   establish the third prong of the Carson test: because Defendants can ensure appellate review in

13   the future. If this Court in the future orders sanctions for Defendants’ non-compliance, that order

14   will be appealable. Cf. Coleman, 743 Fed. App’x at 876 (citing Plata, 560 F.3d at 980). If this

15   Court imposes new injunctive terms at the forthcoming evidentiary hearing based on the legal

16   holdings and standards laid out in the April 24 Order, that order too will be appealable under the

17   literal text of Section 1292(a)(1). See Coleman, 789 Fed. App’x at 40 (third Carson prong not

18   met where Defendants have opportunity to prove case at upcoming trial, and to appeal resulting

19   order if unsuccessful). And, as Defendants well know, they always have the opportunity to move

20   to modify the Court’s orders under Federal Rule of Civil Procedure 60(b). See ECF No. 6639 at

21   7-9 & n.5; see also Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004). If their motion is

22   denied, Section 1292(a)(1) clearly confers appellate review there too. Indeed, if Defendants had

23   followed proper procedure here, that is exactly what would likely have happened and there would

24   be no question of this Court’s jurisdiction. Defendants must establish all three prongs of the

25   Carson test for appellate jurisdiction to lie over the April 24 Order. It cannot meet a single one.

26   This Court’s jurisdiction to proceed with the June 25 evidentiary hearing and otherwise enforce

27   its existing orders is unquestionably proper.

28
     [3562159.2]                                         5
                                                Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 6 of 27

 1         Moreover, the April 24 Order is non-final under Section 1291 for the same reasons as the

 2   May 7 Order: It expressly anticipates further proceedings. See Coleman, 743 Fed. App’x at 876;

 3   see also Plata, 560 F.3d at 982. The Court expressly declined to issue sanctions, invited

 4   Defendants to move to modify the existing court orders – including on shortened time – if such a

 5   motion were warranted, and set a future evidentiary hearing to permit Defendants to more fully

 6   present their case. ECF No. 6639 at 8-9, 11 & n.5. None of those actions are consistent with the

 7   notion that the April 24 Order is final, and indeed all point to the fact that potentially appropriate

 8   opportunities for appellate review exist if and when necessary to secure Defendants’ rights.

 9         Finally, even if this Court concludes that Defendants’ appeal is proper, it need not cancel

10   the June 25 evidentiary hearing nor cease enforcing Plaintiffs’ rights. Federal Rule of Civil

11   Procedure 62 creates an exception to the appellate divestiture rule that applies here. Even where

12   an order is on appeal, a district court retains jurisdiction to “act[] to preserve the status quo and

13   protect plaintiffs’ rights in direct response to defendants’ repeated and willful non-compliance

14   with its earlier orders,” particularly where, like here, the case “involves a series of enforcement

15   orders dating back over a decade and a continuous course of conduct marked by the development

16   of new facts.” See Armstrong v. Brown, 732 F.3d 955, 959 n.6 (9th Cir. 2013). Like in the

17   Armstrong case, proceeding with the evidentiary hearing here will not disturb the question on

18   appeal from the April 24 and May 7 Orders: whether Defendants may unilaterally exercise

19   discretionary state power to modify federal court orders during a pandemic. See id.; see also ECF

20   No. 6639 at 7-10 (describing and resolving Defendants’ legal challenges). Unless and until

21   Defendants secure a stay, which they have not even sought, this Court retains jurisdiction to hold

22   the forthcoming evidentiary hearing and issue further enforcement orders consistent with the

23   April 24 and May 7 Orders, and its prior orders, to secure Plaintiffs’ rights.

24   ///

25   ///

26         B.    Defendants’ Position.
27          During a time of public health crisis, like the one presented by the worldwide COVID-19

28   pandemic, government officials are obligated to take affirmative and immediate action to
     [3562159.2]                                     6
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 7 of 27

 1   maintain safety and security. Faced with the highly contagious coronavirus entering its facilities,

 2   the Department of State Hospitals (DSH) acted as necessary here by implementing a plan to

 3   temporarily halt Coleman patient admissions and transfers on an emergency basis. DSH told the

 4   Special Master, Plaintiffs’ counsel, and its CDCR colleagues about this emergency plan of action.

 5   (ECF No. 6565 at 3, Ex. E.) That plan proved successful. Indeed, thanks to DSH’s foresight and

 6   speedy and decisive action, no COVID-19 positive patient emerged in its facilities until many

 7   weeks after COVID-19 struck similar types of facilities across the nation and within the state.

 8   Although DSH’s actions almost definitely saved patient and staff lives, Plaintiffs complain that

 9   DSH acted in violation of the Program Guide, and thus is subject to sanction. And even while

10   Defendants continue to battle the pandemic, the Court intends to hold a trial to examine whether

11   DSH is complying with Program Guide requirements, and if the agency is not complying, what

12   are the reasons for such deviations. But Defendants have appealed the Court’s April 24 and May

13   7, 2020 orders challenging Defendants’ authority to make temporary life-saving decisions in

14   emergency circumstances.

15         Defendants’ appeal of the April 24 and May 7 orders divests the Court of jurisdiction to

16   proceed to trial on June 25. The appeal implicates the legal standard and factual basis of those

17   orders, including the standard that will be applied at trial. The issues on appeal are inextricably

18   bound with the trial—the Court cannot address the issues at trial without encroaching upon the

19   threshold issues Defendants’ challenge on appeal. The Court should vacate the June 25 trial

20   pending resolution of Defendants’ appeal.

21               1.    Defendants filed a timely Notice of Appeal concerning the April 24
                       and May 7 orders.
22

23         Defendants timely filed a notice of appeal of the Court’s April 24 and May 7 orders

24   regarding requirements for transfer to DSH facilities. The April 24 order found that “Director

25   Clendenin acted unilaterally to suspend admission of Coleman class members to DSH beds in

26   violation of multiple court orders requiring Defendants to keep a full complement of 256 beds

27   available to Coleman class members at ASH,” and “violated the court’s March 8, 2017 order

28   requiring consultation with the Special Master before closing DSH inpatient beds.” (ECF No.
     [3562159.2]                                     7
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 8 of 27

 1   6639 at 8.) The Court rejected Defendants’ reliance on well-established precedent permitting

 2   states to implement emergency measures in response to public health emergencies, finding that

 3   Defendants must first seek this Court’s permission to deviate in any way from a Court order. (Id.)

 4   The Court found that, putting aside COVID-19 screening, “the Program Guide requirements for

 5   transfer to DSH inpatient hospital beds remain in full force and effect unless and until modified

 6   by order of this court.” (Id. at 11.)

 7         The May 7 order confirmed and further clarified that the Court would hold an evidentiary

 8   hearing to assess the following factual issues: “(1) as required by the April 24, 2020 order, have

 9   DSH and CDCR been complying with the Program Guide requirements, as modified by the

10   temporary addition of COVID-19 screening, for transfer class members to inpatient beds; (2) if

11   they are not complying with those requirements, in what way or ways are they deviating from

12   those requirements; and (3) what is the rationale for any deviation.” (ECF No. 6660 at 2.) The

13   order further directs that “[i]f defendants are not following the requirements of the court’s order,

14   for the reasons explained in the April 24 order, they have the burden of proving that modification

15   of that order and the underlying Program Guide provisions are required. The standards applicable

16   to a motion based on Federal Rule of Civil Procedure 60 will apply.” (Id.)

17         Defendants’ appeal of the Court’s orders deprived the Court of taking any further action

18   over matters implicated by the April 24 and May 7 orders, particularly any evidentiary

19   proceeding. The Ninth Circuit has jurisdiction under 28 U.S.C. § 1291 because the orders

20   constrain Defendants’ ability to take temporary and immediate action to protect the inmate-

21   patient population and the public. This Court’s order is final under the standard applied to

22   appeals of post-judgment orders. A final decision “is one which ends the litigation on the merits

23   and leaves nothing for the court to do but execute the judgment[.]” Armstrong v.

24   Schwarzenegger, 622 F.3d 1058, 1064 (9th Cir. 2010) (post-judgment orders are given a practical

25   construction of finality). Here, however, the litigation on the merits concluded in 1995, and

26   everything since then has been in execution of the judgment. Coleman v. Wilson, 912 F. Supp.

27   1282 (E.D. Cal. 1995). Where there has already been a final judgment, the primary jurisdictional

28   concern is “allowing some opportunity for review, because unless … post-judgment orders are
     [3562159.2]                                    8
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 9 of 27

 1   found final, there is often little prospect that further proceedings will occur to make them

 2   final.” Armstrong, 622 F.3d at 1064 (internal quotation marks and brackets omitted).

 3         Here, the Court finally determined that DSH violated prior Court orders and inmate-

 4   patients’ Eighth Amendment rights when it temporarily halted patient admissions and transfers to

 5   curb the spread of COVID-19 in its facilities. The Court’s orders stand as final decisions

 6   inhibiting Defendants’ ability to take proactive measures to protect patients and staff in the face

 7   of a worldwide crisis. And although the Court intends to hold further proceedings, in the interim,

 8   the Court’s April 24 and May 7 orders tied Defendants’ hands, which is why they appealed them.

 9   The Court cannot hold a trial without encroaching upon the jurisdiction that now sits with the

10   Ninth Circuit.

11               2.    The Court is divested of jurisdiction to hold the June 25 hearing
                       because Defendants’ appeal challenges the legal determinations
12                     underpinning the issues to be resolved through the hearing.
13         The filing of a notice of appeal divests the district court of jurisdiction over the matters

14   being appealed. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per

15   curiam). The divestiture doctrine is a judicially-created doctrine “designed to avoid the confusion

16   and waste of time that might flow from putting the same issues before two courts at the same

17   time.” Kern Oil & Ref. Co. v. Tenneco Oil Co., 840 F.2d 730, 734 (9th Cir. 1988). The

18   divestiture rule applies to appeals from injunctions, McClatchy Newspapers v. Central Valley

19   Typographical Union No. 46, 686 F.2d 731, 734 (9th Cir. 1982), and non-frivolous interlocutory

20   orders, City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir.

21   2001). A district court is divested of jurisdiction over matters appealed, however, it retains

22   jurisdiction during the pendency of an appeal to act to preserve the status quo. Natural Resources

23   Defense Council, Inc. v. Southwest Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001); Fed. R.

24   Civ. P. 62. This limited exception to the divestiture rule allows the district court to take new

25   action in response to new facts. Hoffman ex rel. NLRB v. Beer Drivers & Salesmen’s Local

26   Union No. 888, 536 F.2d 1268, 1276 (9th Cir. 1976). But that rule does not restore jurisdiction to

27   “adjudicate substantial rights directly involved in the appeal.” McClatchy Newspapers, 686 F.2d

28   at 735. Thus, a district court may not take further action that “materially alters the status of the
     [3562159.2]                                       9
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 10 of 27

 1    case on appeal.” Natural Resources Defense Council, 242 F.3d at 1166. Any questions regarding

 2    appealability of the April 24 and May 7 orders should be resolved in favor of awaiting disposition

 3    of the appeal. See Ruby v. Sec’y of U.S. Navy, 365 F.2d 385, 389 (9th Cir. 1966) (en banc) (“If

 4    the district court is in doubt as to whether the notice of appeal is inoperative by reason of some

 5    such defect, it may decline to act further until the purported appellee obtains dismissal of the

 6    appeal in the court of appeals.”); United States v. Hitchmon, 602 F.2d 689, 694 (5th Cir. 1979)

 7    (en banc) (district court’s jurisdiction was not divested where order was “clearly unappealable”

 8    and thus notice of appeal was “manifestly ineffective.”).

 9          Defendants’ appeal divests the Court of jurisdiction over the issues decided by the April 24

10    and May 7 orders, including its determination that DSH officials violated existing Court orders or

11    the Eighth Amendment. According to this Court, notwithstanding the emergency circumstances

12    faced by Defendants (and other government actors worldwide), Defendants must follow Program

13    Guide requirements regarding patient transfers in every instance, with the addition of certain

14    COVID-19 screening criteria, unless modified by subsequent orders. That erroneous conclusion

15    is the subject of Defendants appeal and any decision by this Court during or following the trial on

16    these issues will impact Defendants’ substantial rights. Indeed, some of the factual issues that are

17    the potentially subject of the hearing—namely, the rationale for Defendants’ deviation from the

18    Program Guide requirements, if such deviations are occurring—are directly impacted by the

19    Court’s findings in the April 24 order and confirmed by the May 7 order. Any further findings or

20    orders concerning compliance with Program Guide requirements for DSH transfers, particularly

21    any orders limiting what actions DSH can take to protect its patients and facilities from harm

22    during a global pandemic, substantially affects rights that Defendants intend to vindicate on

23    appeal. The Court is therefore divested of jurisdiction, and it should vacate the presently-

24    scheduled June 25 trial.

25                3.    Alternatively, if the Court retains jurisdiction, it should defer the
                        hearing until the appeal is resolved.
26

27          Alternatively, if the Court decides it retains jurisdiction, Defendants request that the Court

28    defer the hearing until the Ninth Circuit resolves the appeal of the April 24 and May 7 orders.
      [3562159.2]                                      10
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 11 of 27

 1    Defendants remain committed to transferring clinically and custodially appropriate patients from

 2    CDCR to DSH as expeditiously as possible in the midst of a pandemic that has plagued prison

 3    and state hospital systems around this country, and are daily reporting on their transfer activities

 4    to the Special Master’s COVID-19 Task Force. Moreover, Defendants are working closely with

 5    the Special Master’s psychiatric experts in the small workgroup setting, where each Coleman

 6    patient referral is discussed with the experts and the referral process is monitored by those experts

 7    and reported back to the larger Task Force. Defendants are committed to maintaining these

 8    workgroup functions, openly discussing their processes, and demonstrating an effective patient

 9    transfer procedure between CDCR and DSH.

10          The validity of the April 24 and May 7 orders is a necessary prerequisite to the Court’s

11    ability to issue additional orders or make findings concerning the issues for the June 25

12    evidentiary hearing. The Court has discretion to defer this hearing to avoid the waste of resources

13    that would result if the order is overturned on appeal. See S. Cal. Edison Co. v. Lynch, 307 F.3d

14    794, 807 (9th Cir. 2002) (district courts have inherent power to control their dockets.) The Court

15    previously exercised this discretion during the pendency of Defendants’ appeals of the Court’s

16    orders concerning transfers to intermediate and acute care and Mental Health Crisis Beds. (See

17    ECF No. 5726 at 7; ECF No. 5750 at 4.) It is particularly important that the Court exercise

18    similar discretion in this instance because the issues on appeal are so central to the evidentiary

19    hearing topics. Moreover, the potential witnesses for the Court’s hearing are key individuals

20    involved in responding to and managing care for Coleman class members and, in the case of

21    DSH, nearly 6,000 non-Coleman patients, during this pandemic. The hearing will require

22    significant time to prepare for their appearance in Court, pulling them away from their usual

23    duties at a time when they are needed most. The Court should exercise its discretion and defer

24    the hearing, should it find it retains jurisdiction notwithstanding Defendants’ appeal.

25    II.   SUPPLEMENTAL DISCOVERY FROM DSH.
26          A.    Plaintiffs’ Position.
27          On April 10, 2020, after holding an ongoing series of status conferences addressing the

28    impact of the coronavirus pandemic on the Coleman class and Program Guide compliance and
      [3562159.2]                                   11
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 12 of 27

 1    issuing an order to show cause to Defendants, this Court set an evidentiary hearing for April 21,

 2    2020 to address the issue of Coleman class member access to Department of State Hospitals

 3    (“DSH”) inpatient psychiatric hospital care. ECF No. 6600 at 4. In that order, the Court also

 4    authorized Plaintiffs “to conduct limited and focused written discovery as discussed at [the]

 5    hearing concerning the availability of extra space in the state hospitals, given the circumstances

 6    posed by the coronavirus pandemic, to provide the care that is necessary to Coleman class

 7    members.” Id. at 3–4.

 8          On April 13, 2020, Plaintiffs issued one set of interrogatories and one set of document

 9    requests to Defendant Stephanie Clendenin, Director of the Department of State Hospitals.

10    Defendants agreed to provide responsive discovery as to Atascadero, Coalinga, and Patton State

11    Hospitals, but refused to provide responses as to Metropolitan and Napa State Hospitals as

12    Plaintiffs had requested. After the parties met and conferred on several occasions, and then

13    presented the issue to the Court during an informal discovery conference on April 22, see Minute

14    Order, ECF No. 6629 (Apr. 21, 2020), Defendants ultimately agreed to produce documents

15    responsive to Plaintiffs’ requests for all DSH hospitals. Defendants produced responsive

16    documents on April 17, April 30, and May 1.

17          After the parties agreed on the scope of the relevant discovery, the Court continued the

18    evidentiary hearing to May 19, 2020, in light of the parties’ stipulation to continue the hearing

19    subject to close monitoring in the interim by the Special Master of all referrals, rejections and

20    completed transfers to and from the DSH inpatient programs. See ECF No. 6622 at 3. Again on

21    May 18, 2020, the Court granted the parties’ May 13, 2020 stipulation to continue the hearing to

22    June 25, 2020. ECF No. 6676 at 4-5.

23          Plaintiffs requested on June 2, 2020 that, consistent with Federal Rule of Civil Procedure

24    26(e)(1), Defendants supplement their responses to Plaintiffs’ discovery requests authorized by

25    this Court’s April 10, 2020 Order, given that the previous production was completed nearly six

26    weeks prior and the most up to date information was current only through mid-April. See ECF

27    No. 6600 at 3-4. After meeting and conferring on June 9 and June 15, Defendants informed

28    Plaintiffs that they would not be able complete their supplementation to provide updated
      [3562159.2]                                      12
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 13 of 27

 1    information current through May 31, 2020 until June 22, 2020—less than three days before the

 2    June 25 evidentiary hearing. Though Defendants provided a partial supplementation to the

 3    discovery on June 11, nearly all of the relevant data going to the issue at the heart of the June 25

 4    evidentiary hearing—whether DSH is making use of all of its available space to provide Coleman

 5    class members court-ordered access to its psychiatric hospitals—will not be provided with

 6    sufficient time for Plaintiffs to prepare for the evidentiary hearing, let alone comply with this

 7    Court’s procedures to exchange trial exhibits four days before the hearing.

 8          Plaintiffs have proposed various potential solutions that would permit Defendants to

 9    provide a portion of the supplemental responses earlier than June 22, all of which Defendants

10    have promptly rejected. See Declaration of Amy Xu ISO Plaintiffs’ Submission to the Joint

11    Status Report. During a meet and confer call on June 9, the parties seemed to acknowledge that

12    the Net Bed Capacity Report with data as of May 31 is the report that provides the most relevant

13    information for the evidentiary hearing, because this report identifies where there are vacancies

14    across all units in all DSH hospitals. In an email on June 12, Plaintiffs proposed that Defendants

15    provide a partial supplement to the discovery with data only up until May 24 (instead of May 31),

16    which Defendants stated was infeasible. Additionally, during a meet and confer call on June 15,

17    Plaintiffs proposed that Defendants provide by the week of June 19 – one business day before

18    their self-imposed deadline – various smaller subsets of the information within the Net Bed

19    Capacity Report, such as information for just Atascadero and Coalinga State Hospitals, or just the

20    total number of vacant beds at each of the five DSH hospitals, rather than a unit-by-unit count at

21    each hospital. In that call, Plaintiffs also pointed out that Defendants provide a subset of this

22    information weekly for the COVID taskforce meetings, but Defendants stated none of the

23    information sourced from the Net Bed Capacity report would be available before June 22.

24    Defendants stated that they need approximately three weeks to compile and validate this

25    information (notwithstanding their independent obligation under the Federal Rules to supplement

26    their responses, which Defendants clearly were not anticipating doing of their own accord).

27    Defendants not only rejected all of Plaintiffs’ suggestions, but also failed to offer any solution to

28    provide Plaintiffs with relevant information about vacancies across the DSH hospitals with
      [3562159.2]                                     13
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 14 of 27

 1    adequate time to prepare for the currently scheduled June 25 evidentiary hearing, and to exchange

 2    trial documents in the court-ordered timeframe.

 3              Receiving the vast majority of the updated production only three days before the

 4    evidentiary hearing severely prejudices Plaintiffs’ ability to prepare for trial, including

 5    preparation of their expert witness as appropriate. At an evidentiary hearing, Plaintiffs will likely

 6    question Defendants’ witnesses about how the current admissions process affects Defendants’

 7    ability to admit Coleman patients. To do so, Plaintiffs may solicit testimony about the manner

 8    that admissions units, Coleman units, and permanent housing units are currently being used at

 9    DSH hospitals, and whether those practices negatively affect Defendants’ ability to admit

10    Coleman class members so that to the extent possible all Coleman beds are available to Coleman

11    patients. Without access to an updated Net Bed Capacity Report, Plaintiffs cannot evaluate the

12    status of bed vacancies in the DSH hospitals and how DSH would be able to accept and house

13    waiting Coleman patients. Indeed, assuming the Court follows the procedure outlined in its May

14    7, 2020 order that requires exchange of trial exhibits four days before the evidentiary hearing, see

15    ECF No. 6660 at 3, Defendants’ production of documents and information responsive to

16    discovery requests on June 22 would preclude Plaintiffs’ use of those documents at the June 25

17    trial.

18              In order to provide Plaintiffs sufficient time to prepare for the June 25 evidentiary hearing,

19    the Court should order Defendants to produce all supplemental discovery by June 19 at noon. In

20    the alternative, Plaintiffs request that the Court issue a short continuance for the hearing until the

21    week of June 29, which would permit Plaintiffs sufficient time to prepare after receiving the final

22    supplemental discovery from Defendants on June 22. In addition, in the event the upcoming

23    evidentiary hearing is continued one or more additional times, this Court should issue an

24    affirmative order requiring Defendants to supplement their discovery responses on a date certain

25    each month, no less than five business days before the date of the hearing, to prevent this issue

26    from recurring.

27              B.         Defendants’ Position.2
28                  2
                        Defendants’ position is supported by the two declarations filed concurrently herewith.
      [3562159.2]                                              14
                                                      Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 15 of 27

 1          This dispute concerns DSH’s ability to produce data for May 2020 on its census and bed

 2    capacity in its five hospitals. DSH has committed to producing the May data, but cannot do so

 3    until June 22, 2020, because DSH needs at least three weeks to generate the reports through

 4    which DSH compiles, validates, and produces the data at issue. This is a manual process wherein

 5    DSH compiles 30 data points for each of its 156 units comprised over over 6,000 beds. Despite

 6    the incredible amount of manual work associated with the collection and compilation of DSH

 7    data, DSH has cooperated with Plaintiffs’ discovery requests to date, and continues to provide

 8    weekly data on Coleman patients for the task force meetings, DSH simply cannot further expedite

 9    the reports Plaintiffs allege (without any specificity or support) they need before the June 25

10    hearing, which concerns three narrow issues. Neither can the data be produced on a rolling basis.

11    The parties’ discovery negotiations reflect DSH’s willingness to address Plaintiffs’ requests with

12    readily-available information as quickly as possible. The Court should reject Plaintiffs’ efforts to

13    overreach and subject DSH to overbroad and irrelevant discovery demands that continue to

14    distract DSH officials and staff from their prime obligation to manage the ongoing pandemic.

15          The discovery at issue arose in relation to Plaintiffs’ request at the April 10, 2020 status

16    conference, that DSH assure under oath that it had sufficient space to safely admit Coleman class

17    members to its hospitals during the pandemic. (4/10/20 Tr. At 20:22 – 23:22.) The Court issued

18    an order providing Plaintiffs the opportunity to conduct “limited and focused written discovery as

19    discussed at the hearing concerning the availability of extra space in the state hospitals, given the

20    circumstances posed by the coronavirus pandemic, to provide the care that is necessary to

21    Coleman class members.” (ECF No. 6600 at 3-4.) The Court further ordered the discovery to be

22    conducted so that it would be completed by April 17, presumably so Plaintiffs would receive it

23    before the then-scheduled April 21 evidentiary hearing. (ECF No. 6600 at 4.)

24          On April 13, at 4:11 p.m., Plaintiffs served Defendants with a request for production of

25    documents and a request for answers to interrogatories, requesting Defendants provide Plaintiffs

26    with written objections no later than noon on April 15, less than 48 hours later, and that the

27    discovery responses be served no later than noon on April 16. (Thorn Decl. ¶ 2, Exhibit 1.) On

28    the morning of April 15, Defendants’ counsel notified Plaintiffs’ counsel that Defendants’ written
      [3562159.2]                                   15
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 16 of 27

 1    objections would be provided on April 15, but not by Plaintiffs’ noon deadline, and offered to

 2    meet and confer with Plaintiffs on April 16 to discuss the objections. (Thorn Decl. ¶ 3, Exhibit 2,

 3    April 15, 2020 e-mail from E. Thorn to J. Winter.) On April 15, Defendants also sent Plaintiffs

 4    their written objections to the discovery, and confirmed that, subject to articulated objections,

 5    Defendants would be producing documents and interrogatory responses on April 17. (See Thorn

 6    Decl. ¶ 4, Exhibit 3, Apr. 15, 2020 letter from E. Thorn to J. Winter.)

 7          The parties met and conferred concerning the discovery requests and objections on April

 8    16. (Thorn Decl. ¶ 5.) Defendants explained various constraints preventing them from gathering

 9    the data and information available to respond fully to Plaintiffs’ requests. (Id.) Specifically, and

10    as stated in their April 15 written objections, DSH’s normal operating procedures require its

11    individual hospitals to track and produce information concerning patient census and bed usage

12    and report that information to headquarters. This information is compiled and reported monthly

13    in the DSH Net Bed Capacity Reports and the Census by Unit Reports. Defendants informed

14    Plaintiffs that the Net Bed Capacity Report containing April data would not be available until

15    May but that they would work with Plaintiffs to try and produce other data, if available and

16    responsive to Plaintiffs’ requests. (Id.)

17          On April 17, Defendants produced written discovery responses and documents but limited

18    the Net Bed Capacity Reports and the Census by Unit Reports to the hospitals that treat Coleman

19    class members, DSH-Atascadero, DSH-Coalinga, and DSH-Patton. (Thorn Decl. ¶ 6.) Following

20    further negotiations, DSH on April 30 supplemented its discovery responses to include data and

21    information for DSH-Metropolitan and DSH-Napa, even though those facilities do not treat

22    Coleman class members. (Thorn Decl. ¶ 7.) On May 1, DSH further supplemented its discovery

23    responses to produce its hospitals’ pandemic plans. (Id.)

24          On June 2, Plaintiffs requested that Defendants supplement their discovery responses,

25    specifically the Bed Net Capacity report for April and May data and the Census by Unit reports

26    for data through May 31. (Thorn Decl. ¶ 8, Exhibit 4.) On June 4, Defendants confirmed (as they

27    had previously stated) that DSH could not produce the data requested by Plaintiffs’ deadline.

28    (Thorn Decl. ¶ 9, Exhibit 5.) On June 9, the parties met and conferred and DSH described the
      [3562159.2]                                     16
                                                  Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 17 of 27

 1    limits on the availability of certain data—specifically, that the Net Bed Capacity reports for the

 2    hospitals for April data could not be produced before June 22. (Thorn Decl. ¶ 10.)

 3          On June 11, Defendants supplemented their document production and produced data

 4    covering April 2020 in the Net Bed Capacity Report as of May 1, the Census by Unit reports as of

 5    May 1, the Pending Weekly Placement Report as of June 1, and updates to DSH’s coronavirus

 6    management plans. (Thorn Decl. ¶ 11.) Accordingly, DSH is not interfering with or obstructing

 7    Plaintiffs’ discovery efforts—but it can only produce what it has ready access to, and Plaintiffs

 8    continue to push for data that cannot be complied and verified on Plaintiffs’ timeline.

 9          DSH is not able to produce reports that do not yet exist and cannot provide accurate data

10    without taking steps necessary to ensure its reports are comprehensive and validated. Defendants

11    have committed to producing additional documents and supplementing discovery responses to

12    cover data for May 2020 by June 22. To do so, DSH is already expediting the procedures

13    required to collect and validate the data Plaintiffs seek on the use and availability of over 6,000

14    hospital beds and 150 units. This is a substantial undertaking.

15          The DSH Net Bed Capacity Report (NBCR) is a monthly report of all DSH licensed

16    housing units. (Hendon Decl. ¶ 8.) This report contains an accounting of all units by hospital

17    with descriptions of the unit’s purpose, primary commitment types, and bed capacity details such

18    as licensed beds, additional capacity through emergency flex licensing, over-bedding approval, or

19    beds held or closed for specific purposes. (Id.) This monthly report is a manual compilation

20    process completed in collaboration with facility staff at each of the five hospitals to document all

21    adjustments to unit designations and capacity. (Id.)

22          Each month, DSH follows an approximately three-week process to complete the Net Bed

23    Capacity Report. (Hendon Decl. ¶ 9.) On the last business day of each month, the Research,

24    Evaluation, and Data team within the Hospital Strategic Planning and Implementation Division

25    sends the finalized Net Bed Capacity Report from the prior month to all five hospitals. (Id.)

26    Hospital staff work from the finalized prior month report to document all adjustments for the next

27    report timeframe. (Id.) Hospital staff coordinate with multiple areas of the hospitals to obtain

28    information and to respond to questions. (Id.) This may include their local standards compliance
      [3562159.2]                                    17
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 18 of 27

 1    offices, forensic offices, clinical administrators and hospital administrators. (Id.) Each hospital

 2    has until the second Friday of the following month to compare and compile unit level capacity

 3    changes effective through the first of the current month, June 1 for the report for May. (Id.) DSH

 4    Sacramento then has until the third Friday of the current month to review and approve the five

 5    hospital submissions, in this case June 19. (Id.) That review process starts with a review of all

 6    capacity data per unit which compares census to the available bed capacity, and Sacramento

 7    coordinates with the hospitals to obtain additional unit information if necessary. (Id.) The

 8    preliminary report is then sent to DSH management to ensure all unit activations, unit capacity

 9    changes, or changes to the NBCR are captured accurately and within reporting timelines. (Id.)

10              Completing the Net Bed Capacity Report requires updated information and calculations for

11    approximately thirty data fields covering 156 housing units. The available bed count varies each

12    month—for example, here’s the bed count for the past three months, with approximately 6,300

13    for March, 6,261 for April, and 6,244 for May. (Id.) Completing this reporting for a subset of

14    May 2020 would require DSH to complete this process twice. (Id.) The report is needed

15    operationally and adding an additional report to this manual workload would delay the regular

16    report. (Id.)

17              The COVID-19 pandemic has significantly impacted DHS’s ability to fast-track its

18    reporting processes. (Hendon Decl. ¶ 10.) For example, DSH developed and COVID-19

19    isolation units, identified capacity for patients under investigation (PUI), and created Admission

20    Quarantine Units. DSH activated these units quickly over the past few many months as DSH’s

21    COVID-19 response continued to evolve. (Id.) DSH’s COVID-19 response requires constant

22    attention—as a result, DSH’s reporting processes have been impacted and DSH has to spend time

23    in addition to what is “normally” required to ensure the reporting of all adjustments are captured

24    accurately, and within the correct reporting timeframes. (Id.) Moreover, DSH has had to allocate

25    significant resources to the Coleman task-force meetings this Court established. DSH has

26    attended every task-force meeting since April, at which it has provided to some 50-plus

27    stakeholders (including Plata counsel) Coleman patient data, including referrals, admissions, and

28
      [3562159.2]                                       18
                                                Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 19 of 27

 1    discharges. But providing numbers for bed vacancies is based on different data and subject to

 2    different validation procedures.

 3          The reporting and validation of bed capacity data is complex and made more complex by

 4    current public health concerns. For example, DSH changes in its capacity in various units has

 5    involved adjusting standard reports to include notations for COVID-19 specific capacity,

 6    inclusion of emergency flex housing, and calculating the impacts of COVID-19 capacity as it

 7    relates to DSH Available Bed Capacity. (Hendon Decl. ¶ 11.) Those data points are reflected in

 8    the Net Bed Capacity Reports as of April 1 and May 1, which Defendants produced to Plaintiffs

 9    and will be provided in the May data on June 22. (Id.) Also, providing available Bed Capacity, is

10    calculated as “total licensed beds” less “beds held” less “closed beds.” (Id. ¶ 12.) Licensed beds,

11    within this calculation incorporates licensed beds, beds available in excess of licensed capacity,

12    and emergency flex housing. (Id.) Capacity specific to COVID-19 Medical Isolation units and

13    PUI capacity are notated as “held capacity,” as this capacity can only be used for the specified

14    COVID purpose. (Id.) Reporting on bed capacity also requires reviewing adjustments to

15    capacity based on movement across multiple units. ((Id. ¶ 13.) For example, movement may

16    occur to empty a unit for COVID, resulting in adjustments to other units accepting the moved

17    patients. (Id.) Updates to the Net Bed Capacity Report must reflect all changes which

18    subsequently occur to non COVID focused units. (Id.)

19          While Defendants and DSH in particular have agreed to produce the documents and data in

20    question, they cannot produce documents that do not yet exist, and dispute whether the discovery

21    remains necessary to address Defendants’ deviations, if any, from Program Guide requirements as

22    a result of the pandemic, and the rationale for any deviation. DSH’s temporary suspension of

23    admission to its hospitals expired on April 15. And DSH has repeatedly confirmed that all of the

24    beds dedicated to the Coleman class are open and available for referrals from CDCR.

25    Accordingly, Plaintiffs are unlikely to suffer any prejudice as a result of the timing of production

26    of the May data. If Plaintiffs must have additional time with the May data before proceeding with

27    the evidentiary hearing, Defendants propose that the solution is a short delay of the hearing, not

28    an order requiring discovery of reports that do not yet exists.
      [3562159.2]                                      19
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 20 of 27

 1    III. DEADLINE FOR RESPONSES TO THE SPECIAL MASTER’S MAY 29, 2020 REPORT.

 2          A.    Plaintiffs’ Position.

 3          The Special Master filed his “Report on His Expert’s Analysis of Psychiatrist Employment

 4    Conditions and Compensation at the California Department of Corrections and Rehabilitation and

 5    the Department of State Hospital” (“Report”) with this Court on May 29, 2020. ECF No. 6695.

 6    Under the clear terms of the Order of Reference, Defendants’ objections to that compliance

 7    Report, which had previously been circulated to the parties in draft form on August 15, 2019,

 8    were due within ten days, i.e., on June 8, 2020. See Dec. 11, 1995 Order of Reference, Dkt. 640

 9    at 4, 8; see also Report at 15. Defendants failed to file any objections within that period. Nor did

10    they request from Plaintiffs or from this Court an extension of time for doing so, or file a request

11    for clarification to the extent they had a good faith basis for believing the Report was not

12    governed by the Order of Reference’s 10-day timeframe for objections. Cf. July 3, 2019 Order,

13    ECF No. 6211, at 3 n.6. Accordingly, under the terms of the Order of Reference, this Court must

14    adopt the Report as its findings of fact and conclusions of law. Order of Reference at 8.

15          After the close of business on the deadline for filing objections, Defendants emailed

16    Plaintiffs asserting that the Report did not qualify as a compliance report and was not circulated

17    to the parties in advance of filing for comment. Accordingly, Defendants asserted that that the

18    Report is governed by the July 29, 2019 stipulation narrowly amending the Order of Reference

19    (ECF No. 6230, hereinafter “July 29 Stipulation”) rather than the Order of Reference itself, and

20    thus was subject to a 30-day objection period rather than the 10-day deadline.3 Defendants’

21    arguments that the July 29 Stipulation applies are unpersuasive, and, if adopted, would set a

22    dangerous precedent for future reports that this Court must take pains to avoid.

23          The Report is clearly a compliance report within the meaning of paragraph A(5) of the

24    Order of Reference. See ECF No. 640 at 4. This Court’s order granting the Special Master’s

25    request to add the labor economist experts to his team makes this explicit: This Court and the

26
             3
                  Defendants did not and have not asserted that Federal Rule of Civil Procedure 53 or its
27    attendant deadlines or procedures applied, and should be foreclosed from asserting any such
      argument here to the extent they do given the parties’ agreement not to exchange their positions
28    in advance.
      [3562159.2]                                       20
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 21 of 27

 1    Special Master tasked the labor economist experts with “evaluat[ing] current salary rates and the

 2    efficacy, if any, of compensation increases on defendants’ ability to recruit and retain necessary

 3    mental health staff to comply with the October 10, 2017 order and the prior court orders described

 4    therein.” Sept. 11, 2018 Order, ECF No. 5919, at 2; see also id. (“The Special Master seeks the

 5    appointment of this team of labor economists to conduct labor market and salary analyses in an

 6    effort ‘to determine the potential efficacy of . . . collective bargaining salary and compensation

 7    increases’ as part of an overall effort to bring defendants into compliance with required mental

 8    health staffing levels.” (quoting ECF No. 5903)); Report at 1 (noting labor economists tasked

 9    with conducting analysis “in furtherance of [the Special Master’s] efforts to assist defendants in

10    their quest to attract, hire, and retain psychiatrists”). The Report itself exhaustively details the

11    long history of Defendants’ noncompliance with the Court’s many orders requiring provision of

12    minimally adequate levels of psychiatric staffing to treat the Coleman class that precipitated the

13    need for the labor economists’ analysis. See Report at 2-11. There can be no real debate that the

14    Report is not a compliance report within the meaning of the Order of Reference.

15          Nor is there any question the Report was circulated in draft form to the parties for review

16    and comment prior to filing on August 15, 2019. See Report at 15. As the Special Master notes,

17    not only were Defendants given numerous extensive opportunities to comment on the

18    development of the labor economists’ analysis and methodology, they requested and were given a

19    full two months to prepare and submit their response to the draft report – which they did on

20    October 14, 2020, by submitting over 100 pages of comments and objections, including a lengthy

21    critique of the labor economists’ draft report prepared by their own labor economist experts. See

22    Report at 11-18 (describing parties’ participation in development of labor economists’ data

23    collection and survey process and Defendants’ comments on the draft labor economist report); see

24    also id. at 73-175 (containing Defendants’ and their experts’ comments on draft labor economist

25    report).

26          Nonetheless, Defendants claim that the July 29 Stipulation’s 30-day comment period

27    applies to extend their period for filing objections beyond the 10-days permitted by the Order of

28    Reference. But both this Court’s order giving rise to the stipulation and its express terms
      [3562159.2]                                     21
                                                Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 22 of 27

 1    preclude that argument. The genesis for the July 29 Stipulation was this Court’s order requiring

 2    the parties to resolve a specific, narrow ambiguity that had existed in the case for some years

 3    concerning the timeline applicable for filing objections to “reports from the Special Master that

 4    are not circulated to the parties for review and comment prior to filing.” July 3, 2019 Order, ECF

 5    No. 6211, at 19. Notably, in their objections precipitating the Court’s July 3 Order, Defendants –

 6    like now – claimed confusion over the governing deadlines but failed to file for clarification

 7    within the shorter of the two potential timeframes. While noting that “defendants should have,

 8    within ten days, either filed their objections or moved for application of the” longer objection

 9    period, the Court generously considered Defendants’ objections in light of its previous

10    acknowledgment of the ambiguity because the Special Master report at issue “was not circulated

11    to the parties for review or comment prior to its filing.” Id. at 3 n.6. At the same time, “[t]o

12    avoid further confusion,” the Court required to the parties to prepare a “proposed stipulation and

13    order for modification of the ten-day objection period in the Order of Reference to add a

14    provision governing the objection period for reports the Special Master does not circulate to the

15    parties for review and comment prior to filing.” Id.

16          The ensuing July 29 Stipulation is specifically and narrowly tailored to address only this

17    issue identified in the July 3 Order and nothing more. The limitation of the 30-day time period to

18    only those reports not circulated to the parties in draft form before filing is repeated no less than

19    four times in the text of the stipulation. July 29, 2019 Order, ECF No. 6230, at 1, 2. The

20    stipulation specifically states that “[n]o other aspect of the Order of Reference is herein

21    modified.” Id. at 2. Because the Special Master provided the parties ample opportunity to

22    comment on the labor economists’ report prior to filing – and because Defendants did in fact

23    submit extensive comments -- the July 29 Stipulation’s 30-day objection period patently does not

24    apply.

25          Nor does the fact that the Report was not circulated to the parties in final form before filing

26    bring it outside the ambit of the Order of Reference’s provisions. Indeed, the Order of Reference

27    specifically provides that, after the parties are given a reasonable time in which to submit

28    “specific, written objections” to a draft report, the special master “shall serve and file his
      [3562159.2]                                        22
                                                Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 23 of 27

 1    compliance report with the court” after consideration of the parties’ views.4 See Order of

 2    Reference, ECF No. 640, at 4-5. The Special Master is not required to re-circulate the report to

 3    the parties prior to filing after making any modifications to the draft report he deems warranted in

 4    light of the parties’ objections. Along the same lines, the Order of Reference limits a parties’

 5    formal objections filed with the Court to only those previously submitted for the Special Master’s

 6    consideration while a given report was in draft form. See id. at 8. This provision ensures the

 7    Special Master can address the parties’ concerns prior to finalizing and filing his report so that the

 8    Court can have a full and complete record for consideration in resolving the objections.

 9          Indeed, this is the precise process – including the 10-day objection deadline -- that the

10    parties and Special Master routinely follow in this case for Special Master reports circulated in

11    draft form prior to filing. Just recently, in objections resolved by the Court on the exact same day

12    as the July 3 Order giving rise to the limited July 29 Stipulation, Defendants timely filed, within

13    10 days, their formal objections to the Special Master’s Report on Expert Lindsay Hayes’s Third

14    Re-Audit. See July 3, 2019 Order, ECF No. 6212, at 1-3. As with the Report at issue here, that

15    report both contained a companion report by the Special Master accompanying his expert’s

16    report, which opined on Defendants’ objections and was not previously circulated to the parties

17    before filing, and noted that Mr. Hayes’s expert report itself had been modified prior to filing to

18    account for Defendants’ objections to the draft version. See Special Master Report re Hayes

19    Third Re-Audit, Nov. 5, 2018, ECF No. 5993, at 5-8. Defendants raised no objection that either

20    the Special Master’s companion report or Mr. Hayes’s finalized version of his Third Re-Audit

21    report were not governed by the Order of Reference’s procedures or were otherwise required to

22    be circulated to the parties prior to filing. See July 3, 2019 Order, ECF No. 6212, at 2-3

23    (summarizing Defendants’ objections). Nor did they appeal this Court’s ruling that one of their

24    objections to the final report was waived under the Order of Reference because they had failed to

25    make it in their objections to the draft report. See id. at 3.

26

27            4
                  Defendants did not avail themselves of the opportunity provided in the Order of
      Reference to request a hearing before the Special Master regarding their objections to the Report.
28    See Order of Reference, ECF No. 640, at 4-5.
      [3562159.2]                                       23
                                                Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 24 of 27

 1          As a practical matter, this Court should not indulge Defendants’ repeated attempts to evade

 2    or claim confusion about the Order of Reference and its terms, which have provided the parties

 3    and Special Master with the clear ground rules governing this case for twenty-five years. As this

 4    Court previously informed Defendants, if they were confused about what deadline governed their

 5    objections, they should have at a minimum filed a request for clarification within the 10-day

 6    objection period. July 3, 2019 Order, ECF No. 6211, at 3 n.6. Permitting Defendants to

 7    repeatedly flout the appropriate procedures by claiming innocent confusion – especially after

 8    being warned once and given a pass-- only invites wasteful litigation and upends the need for

 9    clear expectations and procedure. Indeed, this Court only permitted Defendants’ objections in its

10    July 3 Order because Defendants had, in fact, not been permitted to comment on the draft report

11    at issue there, meaning it was reasonable to believe a longer comment period would be

12    appropriate. That is in direct contrast to the situation here, where Defendants had two months to

13    comment and indeed submitted over one-hundred pages of objections to the draft report.

14          Moreover, the procedure Defendants urge this Court to authorize here sets a dangerous

15    precedent for future reports. Under Defendants’ read of the July 29 Stipulation, their objections

16    will never be due within 10 days under the Order of Reference unless they are permitted to

17    comment on the final version of a Special Master report, after already commenting on the draft

18    report, prior to filing. In other words, they want the last word, including potentially the

19    opportunity to provide additional comments and objections penned by their own experts that the

20    Special Master and his experts would not then have any opportunity to address prior to

21    submission of their report to this Court. That is simply untenable, and renders the Order of

22    Reference’s careful procedures essentially void.

23          Accordingly, this Court should reject Defendants’ informal suggestion that their objections

24    to the Report be governed by the wholly inapplicable 30-day deadlines from the July 29

25    Stipulation pertaining solely to reports never circulated to the parties in draft form. Not only is

26    the Report clearly governed by the Order of Reference (and not the July 29 Stipulation),

27    entertaining Defendants’ baseless (unfiled) “motion” sets a dangerous precedent for the future of

28    this case that threatens to undermine and distract from what must be the true focus – remediating
      [3562159.2]                                      24
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 25 of 27

 1    Defendants’ provision of patently unconstitutional mental health care for the over 35,000

 2    members of the Coleman class.

 3          B.    Defendants’ Position.
 4          For reasons unknown to Defendants, Plaintiffs during a worldwide pandemic contest

 5    Defendants’ deadline to make an appropriate informed record and file a formal response to the

 6    Special Master’s May 29, 2020 report on his expert’s analysis of psychiatrists’ employment

 7    conditions and compensation. (ECF No. 6695.) The Special Master’s report is not merely a

 8    cover report. The twenty-one-page report includes an extensive overview of staffing issues, and

 9    findings and recommendations, along with correspondence from the parties related to staffing

10    issues, and Defendants’ October 14, 2019 letter setting forth objections to the expert’s August

11    2019 draft report. Given the nature of the Special Master’s filing, the deadline for the response to

12    the May 29 report is the thirty-day rule under the July 29, 2019 Stipulation and Order Modifying

13    the December 11, 1995 Order of Reference. (ECF No. 6230.) Defendants’ response and

14    objections are due on June 29.

15          The stipulation and order provide that “for any report filed by the Special Master that has

16    not been circulated to the parties for review and comment prior to filing, the parties will have

17    thirty days from the date of service to file objections to, or move to modify, reject, or adopt, such

18    a report.” (ECF No. 6230.) The thirty-day rule applies to the May 29 report because it was not

19    circulated to the parties for review and comment prior to filing. While the Special Master

20    provided his expert’s draft report to the parties on August]14, 2019, the May 20 final version of

21    the report has supplemental material not included in the August draft. For example, the final

22    report adds an eighteen-page appendix with EmployStat’s response to Defendants’ October 2019

23    response to the draft report. The May 20 report also commented on the impact of COVID-19 on

24    staffing and the labor market. (ECF No. 6695 at 194.)

25          Because the May 29 report includes the draft EmployStat report previously circulated to the

26    parties for review and comment, Defendants, out of an abundance of caution, notified Plaintiffs

27    and the Special Master that they would respond to the May 29 report under the thirty-day rule.

28    Plaintiffs disagree and argue that the ten-day rule should apply because the Special Master
      [3562159.2]                                      25
                                               Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 26 of 27

 1    circulated his expert’s report to the parties on August 15, 2019, and that Defendants had an

 2    opportunity to comment on the draft report. But this report is not a compliance report authored

 3    by the Special Master or his team that is subject to the ten-day rule. Indeed, those reports are

 4    routinely provided in draft and are in fact identified as compliance reports.

 5          It is undisputed that the Special Master’s May 29 report was not circulated to the parties

 6    prior to filing. The report is also not a compliance report. It addresses a survey on salary and

 7    employment conditions and the Special Master’s expert’s findings and recommendations

 8    following that survey. It is also undisputed that EmployStats added findings and

 9    recommendations to its final report that were not included in the report provided to the parties for

10    review and comment in August 2019. Defendants’ application of the thirty-day rule to the May

11    29 report is a reasonable interpretation of the rule in this instance. Defendants had no opportunity

12    to submit written objections to either the May 29 report, including its findings and

13    recommendations, or to the new material in EmployStats’ updated final report. As Defendants

14    could not have submitted written objections to a report and material that was not yet written,

15    applying the ten-day rule to the May 29 report would unfairly limit Defendants’ response to the

16    August 2019 draft of the EmployStats’ report based on the Order of Reference’s requirement that

17    only previously raised “identical objection[s]” will be entertained by the court. (ECF No. 640 at

18    8.) Defendants did not intend that the July 29, 2019 stipulation and order would be applied to

19    deprive any party of the ability to respond to a Special Master’s report and it should not be

20    applied here to deprive Defendants of the time needed to respond fully to the Special Master’s

21    report and the supplemental positions added to the EmployStats report.

22          The parties stipulated to the thirty-day rule following the Court’s July 9, 2019 order on the

23    Special Master’s June 29, 2018 report on updates to the Program Guide. (ECF No. 6214.) The

24    Court noted the conflict in the interpretation of the requirement under the Order of Reference, that

25    responses to compliance reports must be filed within ten days after service of the reports. (ECF

26    No. 6214 at 3, n.7.) In that case, Defendants applied the twenty-one-day rule under the Federal

27    Rules of Civil Procedure and not the ten-day rule under the Order of Reference because the report

28    was not a compliance report. The Court agreed that where “the Special Master’s report was not
      [3562159.2]                                  26
                                              Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6726 Filed 06/16/20 Page 27 of 27

 1    circulated to the parties for review or comment prior to its filing, the court should err on the side

 2    of considering all of the parties’ views.” (Id.) To avoid future confusion with respect to these

 3    rules, the Court ordered the parties to present a stipulation “for modification of the ten-day

 4    objection period in the Order of Reference to add a provision governing the objection period for

 5    reports the Special Master does not circulate to the parties for review and comment prior to

 6    filing.” (Id.) The Court did not address whether the ten-day or new thirty-day rule only applies

 7    to compliance reports and what qualifies as a compliance report under the Order of Reference.

 8              The Court should end this dispute by confirming that the thirty-day rule applies to Special

 9    Master’s May 29 report, and further clarify that the July 29 stipulation and order should not be

10    used to preclude full consideration of the parties’ right to comment on and object to the Special

11    Master’s reports in this matter. If the Court takes the position that the thirty-day rule does not

12    apply because the draft EmployStats report was provided to Defendants in August 2019, absent

13    some showing of prejudice to Plaintiffs, or some need for the Court to take action on the May 29

14    report before the end of June, the Court should permit Defendants to file a response to the May 29

15    report under the thirty-day deadline given current circumstances and constraints.

16    Dated: June 16, 2020                                      Respectfully submitted,

17                                                              XAVIER BECERRA
                                                                Attorney General of California
18                                                              ADRIANO HRVATIN
                                                                Supervising Deputy Attorney General
19
                                                                /s/ Kyle A. Lewis
20                                                              KYLE A. LEWIS
                                                                Deputy Attorney General
21                                                              Attorneys for Defendants
22

23    Dated: June 16, 2020                                      ROSEN BIEN GALVAN & GRUNFELD LLP

24

25                                                              /S/ Lisa Ells
                                                                Lisa Ells
26                                                              Attorneys for Plaintiffs

27
      CF1997CS0003
28
      [3562159.2]                                         27
                                                  Jt. Report Resp. June 12, 2020 Order (2:90-cv-00520 KJM-DB (PC))
